DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims 1-20 are currently pending with claims 8-20 being withdrawn via the Election (11/02/2022).
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 11/02/2022 is acknowledged. The traversal is on the ground(s) that there is no serious burden. This is not found persuasive because the claims can require different search queries, however it should be reiterated that if any allowable subject matter is found and the non-electrode claims are amended to include it , the claims can be rejoined if desired. The requirement is still deemed proper and is therefore made FINAL.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-6 include the same limitation in line one “the microelectrode component” which is believed to be the “microelectronic component” given the context, however clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rezai et al. US Patent 7,181,288 (hereinafter Rezai) in view of Williams et al. US Publication 2010/0130844 (hereinafter Williams), Rosenberg et al. US Publication 2014/0343652 (hereinafter Rosenberg), and in further view of McDonald et al. US Publication 2010/0076508 (hereinafter McDonald).
Regarding claim 1, Rezai discloses a probe to find neurological targets (abstract and Figure 6), comprising: an elongated shaft having a distal end and an internal lumen (515 at Figure 6); a shaft support at least partially disposed in the internal lumen (605 and 610 at Figure 7, the shaft support comprising a plurality of shafts and a cylindrical member (605 being the cylindrical portion and the shafts 520 as per Figure 7), but is ultimately silent on the array film and the microelectronic component on the array film.
Rezai teaches generic conductors connected to the microelectrode elements (column 2 lines 63-64 connected to elements at Figure 3A at 45, 50, 55, 60,65), but is silent on the conductors being a film array. Williams teaches an implantable neural device that includes a microelectrode array film disposed on the cylindrical member ([0010] and Figure 5 at 57), the microelectrode array film comprising a plurality of microelectrode film shafts (57), each of the plurality of microelectrode film shafts disposed on a corresponding shaft of the plurality of shafts and having at least one of a plurality of microelectrode elements (elements 44), at least one of the plurality of microelectrode film shafts coupled with at least a portion of a neurological target (Figure 1). It would have been obvious to the skilled artisan at the time of invention to utilize the film arrays as taught by Williams in lieu of the generic conductors of Rezai as they are equivalents of each other and would have produced predictable results of transmitting signals to and from the microelectrode elements 45, 50, 55, 60, 65 during use in the brain.
Rosenberg teaches a microelectronic component connected to one or more microelectrode elements (226) the microelectronic component to convey a signal via at least one of the plurality of microelectrode elements to measure or stimulate at least a portion of the neurological target (0002][0048][0049][0063], see also Figure 2), but is silent on the location being on the microelectrode array film. It would have been obvious to the skilled artisan at the time of invention to utilize the microelectronic component as taught by Rosenberg with the device of Rezai to allow greater functionality (sensing or stimulation) as Rezai already describes the electrodes as being able to do (column 6 lines 50-55).
Rezai again teaches generic conductors connected to the microelectrode elements (column 2 lines 63-64 connected to elements at Figure 3A at 45, 50, 55, 60,65), but is silent on the microelectronic component being placed on the film array (of Williams). McDonald teaches a stimulation lead that includes a microelectronic component disposed on the microelectrode film (electronic elements 410-413 on film array 404 within the elongated shaft, which is a comparable conductor to Rezai; the components are switches similar to that of the above mentioned Rosenberg), the microelectronic component electrically coupled with one or more of the plurality of microelectrode elements ([0035]-[0037], see also Figure 4A). It would have been obvious to the skilled artisan at the time of invention to utilize the location of the microelectronic component as taught by McDonald with the device of Rezai as predictable results would have ensued (allowing switching between modes and on/off for the microelectrodes). It has been further held that a rearrangement of parts when it comes to placement of conductive components is a matter of design choice when the functionality of those components remains the same (see In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)).
Regarding claims 2 and 5, Rezai details both stimulation and sensing electrodes but is vague on if they are selected in advance or whether they can actually switch between modes once implanted (column 6 lines 50-55). It is common to have the same electrode perform multiple tasks given it can allow for a smaller device which when implanted is a desirable feature. Given the lack of detail provided by Rezai, Rosenberg specifically teaches that the microelectrode component includes a switch (226) to select, from the plurality of microelectrode elements ([0039] which details choosing the desired electrodes to create a specific configuration), a microelectrode element to which to convey the signal (226), as well as being able to select the signal to communicate with at least one of the plurality of microelectrode elements in accordance with one of a recording state or a stimulation state (0002][0048][0049][0063], see also Figure 2). It would have been obvious to the skilled artisan at the time of invention to utilize the switch as taught by Rosenberg with the device of Rezai to allow greater functionality (sensing or stimulation) as Rezai already hints the electrodes as being able to do (above).
Regarding claims 3-4, Rezai discloses both sensing and stimulating electrodes which require an amplifier (for the sensing) and a generator (for the stimulation signal), however Rezai does not explicitly mention the amplifier despite being required for the functionality disclosed (generator is detailed in column 2 lines 63-64). Rosenberg teaches that the electrodes can be switched to different modes (sensing, stimulating, as well as EIT monitoring), and includes that the microelectrode component can be an amplifier coupled between at least one of the plurality of microelectrode elements and an output of the microelectrode component to condition the signal (244, 246, [0049], and Figure 2), and additionally teaches a signal generator to generate the signal based on a command to communicate with at least one of the plurality of microelectrode elements (222, 224, 282). The location of the microelectronic element is rendered obvious above via McDonald. Given again that the microelectrodes of Rezai can be used for sensing and/or stimulating requiring the above mentioned components, it would have been obvious to the skilled artisan at the time of invention to utilize the amplifier as taught by Rosenberg with the device of Rezai in order to actually accomplish the described function of stimulating/sensing that Rezai details (above).
Regarding claim 6, Rezai is silent on the oscillating current for EIT. Rosenberg teaches such processing where the microelectrode component conveys the signal including an oscillating current to perform electrical impedance tomography between a first microelectrode element and a second microelectrode element on a microelectrode shaft of the plurality of microelectrode shafts ([0004][0063] and element 228). And though Rosenberg does not teach this circuit at 228 (the microelectronic component), having such circuits/components along the device shaft on the film is taught above via McDonald). Therefore, it would have been further obvious to the skilled artisan at the time of invention to utilize the additional processing/circuitry as taught by Rosenberg with the device of Rezai et al. in order to have an overall more diverse device for the same general space, which by extension can provide additional physiological data useful for diagnosis.
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rezai in view of Williams, Rosenberg and McDonald, as applied to claim 1, and in further view of Martyniuk et al. US Patent 5,524,338 (hereinafter Martyniuk).
Regarding claim 7, Rezai is silent on the helical ribbon cable, though the resultant combination above does detail the film array and shafts. Martyniuk teaches an implantable medical device that includes a helical ribbon cable coupled with the microelectrode array film to permit movement of the plurality of microelectrode film shafts (Figure 22 at elements 174 connecting to electrodes 86 at Figure 10, and given the broadness of the claim Figure 36 at 306 also applies which then connects to electrode elements 298,300 via film array 302). It would have been obvious to the skilled artisan at the time of invention to utilize the helical ribbon cable as taught by Martyniuk with the device of Rezai et al. in order to afford greater mechanical stability for the conductive pathway and well as allow for greater overall flexibility with any movement. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179.  The examiner can normally be reached on M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794